                                                          IT IS ORDERED

                                                          Date Entered on Docket: November 5, 2020




                                                          ________________________________
                                                          The Honorable David T. Thuma
                                                          United States Bankruptcy Judge
______________________________________________________________________

                                UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF NEW MEXICO

  In re:

  ROMAN CATHOLIC CHURCH OF                                            Case no. 18-13027-t11
  THE ARCHDIOCESE OF SANTA FE,

           Debtor.

       ORDER RESOLVING DEBTOR’S MOTION TO AMEND ORDER GRANTING
        DERIVATIVE STANDING (DOC. NO. 531) AND JOINDER (DOC. NO. 534)

           Before the Court is the Debtor’s Motion to Amend Order Granting Derivative Standing

  (Doc. No. 531) (the “Motion”) and the Joinder in the Motion (the “Joinder”) (Doc. No. 534) filed

  by The Parish Steering Committee of the Roman Catholic Church of the Archdiocese of Santa Fe;

  the Archdiocese of Santa Fe Real Estate Corporation, trustee of the Archdiocese of Santa Fe Real

  Estate Trust; and the Archdiocese of Santa Fe Deposit and Loan Fund. The undersigned parties

  have resolved the Motion and the Joinder by stipulating to this Order.

           The Court’s Order on the Unsecured Creditors Committee’s Motion for Exclusive and

  Irrevocable Authority to Commence, Prosecute, and Settle Adversary Proceedings, Etc. (Doc. 515)

  (the “Order”) entered on October 9, 2020, is amended to provide that the authority granted shall

  not be irrevocable. The Court shall retain the authority to revoke the exclusive standing to settle
  Case 18-13027-t11 Doc 543 Filed 11/05/20 Entered 11/05/20 09:08:25 Page 1 of 3
 and prosecute the estate’s claims, upon motion and notice by the Debtor or by any of the interested

 parties filing the Joinder, showing that such exclusive standing is no longer in the best interests of

 the estate.


                                        --END OF ORDER--

Respectfully submitted,

PACHULSKI STANG ZIEHL & JONES LLP
/s/ James I. Stang
James I. Stang Kenneth H. Brown Gail S. Greenwood
10100 Santa Monica Blvd., 13th Floor Los Angeles, CA 90067
Tel: 310-277-6910
Fax: 310-201-0760
jstang@pszjlaw.com kbrown@pszjlaw.com ggreenwood@pszjlaw.com
Counsel for the Official Committee of
Unsecured Creditors

Respectfully submitted,

ELSAESSER ANDERSON, CHTD.
/s/ Bruce A. Anderson
Ford Elsaesser
Bruce A. Anderson
320 East Neider Avenue, Suite 102 Coeur d'Alene, ID 83815
(208) 667-2900
Fax: (208) 667-2150
ford@eaidaho.com brucea@eaidaho.com

-and-

WALKER & ASSOCIATES, P.C.
/s/ Thomas D. Walker
Thomas D. Walker
500 Marquette N.W., Suite 650 Albuquerque, New Mexico 87102 (505) 766-9272
Fax: (505) 722-9287
twalker@walkerlawpc.com
Counsel for Debtor

-and-




                                                   2

 Case 18-13027-t11        Doc 543     Filed 11/05/20      Entered 11/05/20 09:08:25 Page 2 of 3
LEWIS ROCA ROTHGERBER CHRISTIE LLP
By: s/ Robert M. Charles, Jr.
Robert M. Charles, Jr.
Attorneys for the Parish Steering Committee of the Roman Catholic Church of the Archdiocese of
Santa Fe; the Archdiocese of Santa Fe Real Estate Corporation, trustee of the Archdiocese of Santa
Fe Real Estate Trust; and the Archdiocese of Santa Fe Deposit and Loan Fund
One South Church Avenue, Suite 2000 Tucson, AZ 85701-1611
Tel: 520.629.4427
Fax: 520.622.3088
E-mail: rcharles@lrrc.com




                                                3

 Case 18-13027-t11      Doc 543     Filed 11/05/20     Entered 11/05/20 09:08:25 Page 3 of 3
